DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 
	With regard to independent claims 1 and 11, the applicant amended the claims to now recite “wherein the at least one transmission requirement of the at least one application comprises at least one of reliability requirement of the at least one application, latency requirement of the at least one application, or transmission power requirement of the at least one application” and argues that previously cited references, Wang and Brown, fail to describe these features.  The applicant contends that with regard to the above highlighted feature, Wang does not disclose that the latency or transmission reliability requirement is transmission requirement for a specific application and therefore Wang does not disclose “at least one transmission requirement of the at least one application”.  However, the claim limitation of “at least one transmission requirement of the at least one application” does not require the transmission requirement for “a specific application” as being argued by the applicant.  The claim limitation simply require one transmission requirement of at least one application.  That is, the claim simply requires multiple application, each of the multiple application may include multiple transmission requirement, and the claim only requires one of the multiple transmission requirement of the multiple applications without requiring any specific application as being argued by the applicant.
	With regards to the above cited amended claim feature of claims 1 and 11, Wang recites “The UE 120 may determine either a PUSCH resource from the preconfigured resource table or a resource from the configured grant based on certain criteria, for example, based on a check on which resource is more suitable to fulfil the service QoS for the data that triggers the RACH, in terms of latency or transmission reliability requirement” in paragraph [0106]).  As shown in this passage, the transmission requirement is the requirement for the data that triggers the RACH.  Fig. 11 and paragraph [0145] of Wang shows that data for the UE 1130 is originated from the client application 1132.  Therefore, the data that triggers the RACH must be originated from the specific client application 1132.  Additionally, as the OSI network model shows application layer being the highest network layer, data must originate at the application layer before being transmitted at the physical layer, “the data that triggers the RACH” must originate from an application.  And the latency or transmission reliability requirement of the data that triggers the RACH may be considered as the latency or transmission reliability requirement for that application.  
	Furthermore, Brown discloses that the UE runs multiple applications each having different QoS requirements in paragraph [0010], wherein the QoS requirement for the multiple applications in Brown are considered as the claimed “at least one transmission requirement of the at least one application”.  Therefore, when Wang and Brown are combined, it would have been obvious that the CG resources selected based on the QoS requirement, as taught in Wang, utilizes the transmission requirement for the multiple applications run by the UE, as taught in Brown, and thereby satisfying the claimed feature of “selecting at least one CG resource for the uplink transmission from the determined set of CG resources satisfying at least one transmission requirement of the at least one application”
Based on the above reasoning, the arguments against Wang are not persuasive and the currently amended claims are rejected based on Wang and Brown in the current Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2021/0307082) in view of Brown (US 2021/0029763).
Wang discloses the following features.
	Regarding claim 1, a method of resource selection by a UE (see UE 1130 in Fig. 11), the method comprising: detecting a need of an uplink transmission (see “the data that triggers the RACH, in terms of latency or transmission reliability requirement” recited in paragraph [0106]) for at least one application from a plurality of applications (see client application 1132 in Fig. 11); determining a set of configured grant (CG) resources from a plurality of CG resources available to the UE based on a plurality of grant resource parameters related to each of the plurality of CG resources and a plurality of transmission parameters for the uplink transmission (see “The UE 120 may determine either a PUSCH resource from the preconfigured resource table or a resource from the configured grant based on certain criteria, for example, based on a check on which resource is more suitable to fulfil the service QoS for the data that triggers the RACH, in terms of latency or transmission reliability requirement” recited in paragraph [0106]); determining transmission capability for the set of configured grant resources by analyzing the plurality of grant resource parameters (see “The UE 120 may determine either a PUSCH resource from the preconfigured resource table or a resource from the configured grant based on certain criteria, for example, based on a check on which resource is more suitable to fulfil the service QoS for the data that triggers the RACH, in terms of latency or transmission reliability requirement” recited in paragraph [0106]); and selecting at least one CG resource from the set of CG resources satisfying at least one transmission requirement of the at least one application (see “The UE 120 may determine either a PUSCH resource from the preconfigured resource table or a resource from the configured grant based on certain criteria, for example, based on a check on which resource is more suitable to fulfil the service QoS for the data that triggers the RACH, in terms of latency or transmission reliability requirement” in paragraph [0106]), wherein the at least one transmission requirement of the at least one application comprises at least one of reliability requirement of the at least one application, latency requirement of the at least one application, or transmission power requirement of the at least one application (see “The UE 120 may determine either a PUSCH resource from the preconfigured resource table or a resource from the configured grant based on certain criteria, for example, based on a check on which resource is more suitable to fulfil the service QoS for the data that triggers the RACH, in terms of latency or transmission reliability requirement” recited in paragraph [0106]; and see Fig. 11 and paragraph [0145] of Wang shows that data for the UE 1130 is originated from the client application 1132 such that the data that triggers the RACH must be originated from the client application 1132).
	Regarding claim 11, a UE performing resource selection (see UE 1130 in Fig. 11), the UE comprising: a memory (memory 605 in Fig. 6) configured to store computer readable instructions; and at least one processor (processing unit 600 in Fig. 6) configured to execute the computer readable instructions to: detect a need of an uplink transmission having a plurality of transmission parameters (see “the data that triggers the RACH, in terms of latency or transmission reliability requirement” recited in paragraph [0106]) for at least one application from a plurality of applications having an associated transmission requirement (see client application 1132 in Fig. 11); determine a set of configured grant resources available to the UE along with an associated plurality of grant resource parameters (see “The UE 120 may determine either a PUSCH resource from the preconfigured resource table or a resource from the configured grant based on certain criteria, for example, based on a check on which resource is more suitable to fulfil the service QoS for the data that triggers the RACH, in terms of latency or transmission reliability requirement” recited in paragraph [0106]); determine transmission capability for the set of configured grant resources by analyzing the plurality of grant resource parameters (see “The UE 120 may determine either a PUSCH resource from the preconfigured resource table or a resource from the configured grant based on certain criteria, for example, based on a check on which resource is more suitable to fulfil the service QoS for the data that triggers the RACH, in terms of latency or transmission reliability requirement” recited in paragraph [0106]); and select at least one configured grant resource from the set of configured grant resources satisfying at least one transmission requirement of the at least one application (see “The UE 120 may determine either a PUSCH resource from the preconfigured resource table or a resource from the configured grant based on certain criteria, for example, based on a check on which resource is more suitable to fulfil the service QoS for the data that triggers the RACH, in terms of latency or transmission reliability requirement” in paragraph [0106]), wherein the at least one transmission requirement of the at least one application comprises at least one of reliability requirement of the at least one application, latency requirement of the at least one application, or transmission power requirement of the at least one application (see “The UE 120 may determine either a PUSCH resource from the preconfigured resource table or a resource from the configured grant based on certain criteria, for example, based on a check on which resource is more suitable to fulfil the service QoS for the data that triggers the RACH, in terms of latency or transmission reliability requirement” recited in paragraph [0106]; and see Fig. 11 and paragraph [0145] of Wang shows that data for the UE 1130 is originated from the client application 1132 such that the data that triggers the RACH must be originated from the client application 1132).
Regarding claims 2 and 12, wherein the plurality of grant resource parameters comprise a transport block size of a transport block for transmission using one or more configured grant resources (see “transport block size” recited in paragraph [0090]), a transmission power required for transmission of the transport block (see “power allocated for PUSCH transmissions” recited in paragraph [0094]), a latency for transmission of the transport block (see “latency or transmission reliability requirement” recited in paragraph [0106]), and a reliability for transmission of the transport block (see “latency or transmission reliability requirement” recited in paragraph [0106]); and
	wherein the plurality of transmission parameters comprise a size of an uplink data packet (see “required size of a PUSCH resource for the triggered RA event” recited claim 1, an arrival time of the uplink data packet (see “latency…requirement” recited in paragraph [0106], wherein the having a latency requirement is equivalent to having a  requirement for the arrival time of the data packet), and a transmission power required for transmitting the uplink data packet (see “power allocated for PUSCH transmissions” recited in paragraph [0094]).
	Wang does not fully disclose the following features: regarding claims 1 and 11, detecting a need of an uplink transmission having a plurality of transmission parameters for at least one application from a plurality of applications having an associated transmission requirement (Wang discloses the detecting for the client application, but does not explicitly disclose having a plurality of applications).
	Brown discloses the following features.
	Regarding claims 1 and 11, detecting a need of an uplink transmission having a plurality of transmission parameters for at least one application (Wang discloses the detecting in paragraph [0106]) from a plurality of applications having an associated transmission requirement (see “he UE 102 may be running multiple applications at a given time, each having different QoS requirements” recited in paragraph [0010]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Wang using features, as taught by Brown, in order to allow running multiple applications each haven different QoS requirements (see paragraph [0010] of Brown).	

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Brown as applied to claims 1 and 11 above, and further in view of Lin (US 2020/0322969), Lunttila (US 2020/0337072) and Xue (US 2020/0374817).
	Wang and Brown disclose the features as shown above.
	Wang does not disclose the following features: regarding claim 3, wherein the transmission requirement comprises: a transport block size requirement where a transport block size is greater than or equal to a size of an uplink data packet; a transmission power requirement where transmission power required is less than or equal to an available transmission power of the UE; a latency requirement where a latency is less than or equal to a predetermined latency for the uplink transmission; and a reliability requirement where a reliability is greater than or equal to a predetermined block error rate for the uplink transmission.
	Lin discloses the following features.
	Regarding claim 3, wherein the transmission requirement comprises: a transport block size requirement where a transport block size is greater than or equal to a size of an uplink data packet (see “transmission resource satisfies a transmission requirement…whether a Transport Block Sizer (TBS) satisfies a service packet size demand” recited in paragraph [0026], wherein it would have been obvious that the TBS must be greater than or equal to the packet size demand for a transmission resource that satisfies the transmission requirement); a latency requirement where a latency is less than or equal to a predetermined latency for the uplink transmission (see “transmission resource satisfies a transmission requirement…whether a Transmission Time Interval (TTI) length satisfies a delay demand” recited in paragraph [0026], wherein it would have been obvious that the delay demand requires the actual delay to be less than or equal to the delay demand); and a reliability requirement where a reliability is greater than or equal to a predetermined block error rate for the uplink transmission (see “transmission resource satisfies a transmission requirement…whether a Modulation and Coding Scheme (MCS) satisfies a reliability requirement” recited in paragraph [0026], wherein it would have been obvious that the reliability requirement requires reliability higher than a given measure of reliability).
	Lunttila discloses the following features.
Regarding claim 3, a reliability requirement where a reliability is greater than or equal to a predetermined block error rate for the uplink transmission (see “data service types (or different types of UEs) may have different performance requirements, such as for reliability (e.g., maximum block error rate), bandwidth or data throughput or minimum data rate, and latency. Some data service types, such as eMBB, may require higher data rates, while tolerating higher block error rates and higher latency (as compared to URLLC). On the other hand, some high reliability data service types, such as URLLC, may require much higher reliability (e.g., lower block error rates) and lower latency, as compared to eMBB. On the other hand, they may operate with relatively small transport blocks sizes (i.e. smaller data throughput) compared to typical eMBB services” recited in paragraph [0031], which shows the use of block error rate as a measure of reliability; therefore, the teaching of Lunttila, along or in combination of Lin as shown above, would render obvious that the reliability requirement requires reliability higher than a predetermined block error rate).
Xue discloses the following features.
	Regarding claims 3 and 13, a transmission power requirement where transmission power required is less than or equal to an available transmission power of the UE (see “when the plurality of carriers are configured for the UE, the transmit power configured for the UE on each carrier needs to be adjusted, and a service requirement and a requirement that the total transmit power configured for the UE on all carriers is less than or equal to the maximum power configured for the UE are both met” recited in paragraph [0068], wherein the power service requirement must be less than or equal to the total transmit power configured for the UE in order for both requirements to be met).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Wang and Brown using features, as taught by Lin, Lunttila and Xue, in order to provide measurement and control of different performance requirements (see paragraph [0026] of Lin and  [0031] of Lunttila) in order to provide transmit power control (see paragraph [0068] and [0003]-[0006] of Xue).

Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473